—Appeal from a judgment of the County Court of Columbia County (Czajka, J.), rendered October 28, 1997, convicting defendant upon his plea of guilty of the crimes of criminal sale of a controlled substance in the third degree (eight counts), criminal possession of a controlled substance in the fourth degree (four counts) and criminal possession of a controlled substance in the seventh degree (four counts).
Defendant pleaded guilty to a 16-count indictment charging him with various drug-related crimes without having negotiated a specific sentencing commitment. He was thereafter sentenced as a second felony offender to concurrent terms of imprisonment on each crime, the longest of which was 11 to 22 years. Defendant contends that the sentence is harsh and excessive in light of, inter alia, his demonstrated remorse and commitment toward rehabilitation. Given the quantity of cocaine involved and defendant’s prior drug-related conviction, we find no extraordinary circumstances warranting a reduction in the sentence imposed (see generally, People v Owens, 242 AD2d 797; People v Comer, 236 AD2d 658, lv denied 89 NY2d 1090).
White, J. P., Yesawich Jr., Peters, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed.